Title: To Alexander Hamilton from John W. Patterson, 18 October 1799
From: Patterson, John W.
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir,
            Union Camp Octr. 18th. 1799
          
          I’ve the Honor to inform you that I find the Milatary Life incompatable with my private interest; It is with infinite regret, I am induced to resign the Commission I hold, so honourable to myself.
          Considerations far exceeding any personal Interest or Honour, make it necessary, I now do it with extreme reluctance as the Milatary life would be my choice.
          Sir I Have the Honor to be With Sincere Esteem Your
          
            J W Patterson
          
        